DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 5/25/2022 has been entered.
Claims 1-3, 9-12 and 21-24 are pending.  
Claims 4-8, and 13-20 have been canceled.  
Claim 1 has been amended.
No new claims have been added.

Claim Interpretation
Amended claim 1 recites “wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide have a lamellar structure, wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide are grains of aluminum oxide and chromium oxide, respectively”.  There does not appear to be literal support in the disclosure for the grains of aluminum oxide and grains of chromium oxide to have a lamellar structure as claimed however, there appears to be implicit but non limiting support in that on the granular level, any 2 grains next to each other may be considered having a lamellar structure.  Any two grains of Alumina and chromia either on top of one another or next to one another can be considered to provide a lamellar structure extending either parallel or perpendicular to the surface of the metal substrate.  As such, Examiner interprets claim 1 under broadest reasonable interpretation whereas Applicant claims “a discrete domain of aluminum oxide and a discrete domain of chromium oxide such that the composition of the layer varies laterally, wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide have a lamellar structure wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide are grains of aluminum oxide and chromium oxide respectively” to be inclusive of any two grains of aluminum oxide and chromium oxide next to or on top of each other each other in an aluminum-chromium oxide coating/layer because the limitation is proposed in terms of a granular level domain and on the granular level the individual grains of aluminum oxide and chromium oxide (respectively considered as an individual discrete domain and lamellae of aluminum oxide and an individual discrete domain and lamellae of chromium oxide) have a lamellar structure and the composition varies laterally from aluminum oxide to chromium oxide based on the fact that the coating composition varies in every direction at the granular level from alumina to chromia.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 9-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Burns et al (US 2007/0172676 A1).

Regarding claims 1 and 2, Burd discloses a superalloy gas turbine engine component (metal substrate) [0001] with a dark thermal barrier coating (TBC) (102) (coating system) applied over the substrate (62) (Fig. 4 and [0026]).  Burd teaches an exemplary dark TBC coating (layer) is an alumina (Al2O3)-chromia (Cr2O3) coating (layer) [0021] (at least one layer of alumina-chromia oxide). Although Burd does not explicitly teach at least one discrete domain of aluminum oxide and at least one discrete domain of chromium oxide, the identification of alumina and chromia necessarily requires the existence of at least one discrete domain of some size of each of alumina and of chromia.
Burd does not explicitly teach the composition of the layer changes laterally wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide are grains having an average grain size of less than 100nm and does not expressly teach a grain of aluminum oxide and a grain of chromium oxide as domains having a lamellar structure (the grains forming layers (lamellae) within the layer). 
However, Burns teaches the use of mixed oxide particles with nanosized grains (discrete domains) with cross sectional widths of 1-5nm which provide improved high temperature performance in thermal barrier coatings (abstract, [0017] and claim 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the chromia and alumina coating layer material of Burd with 1-5 nm grain sizes as taught by Burns to provide the thermal barrier coating (and layer) of Burd improved high temperature performance.  As such because the layer is an alumina chromia coating there must inherently be within the coating layer a grain of alumina next to a grain of chromia inherently on the granular level located in some way laterally next to one another forming a lamellar structure on the granular level extending in a direction parallel to a surface of the metal substrate and thus providing a variation in composition on the granular scale.
Regarding claim 9, Burd in view of Burns teaches all of the limitations of claim 1 as set forth above and Burd further teaches the article (superalloy gas turbine engine component) may be a gas turbine engine combustor panel (e.g., heat shield or liner), turbine blade or vane, turbine exhaust case fairing or heat shield, nozzle flaps or seals, and the like [0005]. Burd also teaches a panel such as an outboard panel with holes (internal passages) that would also be coated with the coating [0018].
Alternatively, Burd teaches a panel such as an outboard panel with holes (internal passages) [0018] and although Burd does not expressly recite the holes coated with the coating system, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to the entire surface including the holes in order to fully coat the substrate.
Regarding claim 10, Burd in view of Burns teaches all of the limitations of claim 1 as set forth above and Burd further teaches a bond coat (64) , the alumina-chromia layer (102) and the substrate (62) Fig. 4 and [0026].
Regarding claim 11, Burd in view of Burns teaches all of the limitations of claim 10 as set forth above and Burd further teaches a light TBC (104) (thermal barrier coating) exemplified by yttria stabilized zirconia (a ceramic) on the alumina-chromia layer (102) [0024] and [0026].
Regarding claim 21, Burd in view of Burns teaches all of the limitations of claim 10 as set forth above and further teaches a MCrAlY [0020] bond coat (64) (where M identifies one or more of Fe, Ni, and Co), intermetallic aluminide, or other suitable material [0002].
Alternatively, although, Burd does not expressly teach M is cobalt, nickel or a mixture thereof, Burd explicitly identified one or more of cobalt and nickel in a very small list (4) of possibilities for M and it would have been obvious to a person having ordinary skill in the art to choose either cobalt or nickel with a reasonable expectation of success for the bond coat.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  
Regarding claim 22, Burd in view of Burns teaches all of the limitations of claim 10 as set forth above and Burd further teaches an alternative bond coat of a diffusion aluminide coating [0020].

Claim(s) 1, 2, 3, 9-11, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Engelhart et al. (US 2013/0209834 A1) as evidenced by Sivakumar et al (US 20130095340 A1).

Regarding claims 1 and 2, Burd discloses a superalloy gas turbine engine component (metal substrate) [0001] with a dark thermal barrier coating (TBC) (102) (coating system) applied over the substrate (62) (Fig. 4 and [0026]).  Burd teaches an exemplary dark TBC coating (layer) is an alumina (Al2O3)-chromia (Cr2O3) coating (layer) [0021] (at least one layer of alumina-chromia oxide). 

Although Burd does not explicitly teach a discrete domain of aluminum oxide and a discrete domain of chromium oxide, with an average grain size of 100 nm or less, and does not teach a grain of aluminum oxide and a grain of chromium oxide as domains having a lamellar structure, the identification of alumina and chromia necessarily requires the existence of discrete domains of alumina and of chromia.
Engelhart teaches crystals (grains) of an aluminum – chromium oxide coating of material having the same constituent components as Burd. Engelhart teaches the crystalline aluminum chromium oxide coating can be a mixed oxide coating in a layer with a further layered (lamellar) structure within the layer with individual layer(lamellar) thicknesses of 5-50nm [0021] and [0022] within the layer which would inherently require the crystal/grain (discrete domain) size to be less than 100nm.  Engelhart teaches this nanosized crystal/grain size and layer thicknesses provides a high hardness, high wear resistance, characteristic coating [0019] and [0027] which as confirmed by Sivakumar [0005] and [0011] is consistent with the particular expectations of the use of nanosized materials including Cr2O3 and Al2O3. Engelhart further teaches that the (lamellar) structure can involve different chemical compositions [0022] which prevents spalling because higher thickness layers spall off [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the chromia and alumina coating layer material of Burd with internal layers (lamellae structure) of (discrete domains) grains having layer thicknesses of 5-50nm and thus a crystal/grain (discrete domain) size no greater than 100nm as taught by Engelhart in order to provide the superalloy gas turbine engine component a high hardness and high wear resistance characteristic of a nanosized material coating which is consistent with nanosized materials including Cr2O3 and Al2O3 as evidenced by Sivakumar above and to provide lamellae comprising the different compositions  presented by Burd (grains of Cr2O3 and grains of Al2O3) resulting in the at least one layer including both chromia and alumina discrete domains of nanosized grains, the grains inherently having a lamellar structure just by being next to one another or on top of one another thus the lamellar structure extending in a direction parallel to the surface of the metal substrate. As such there must inherently be within the mixed oxide coating layer a grain of alumina next to a grain of chromia inherently on the granular level located in some way laterally from one another forming a lamellar structure and with a variation in composition on the granular scale laterally based on the grain to grain change from alumina to chromia.

Regarding claim 3, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above.
Burd does not expressly teach the Al2O3 and Cr2O3 are α-Al2O3 and α-Cr2O3. However, Engelhart teaches an aluminum – chromium oxide coating with at least 90% by volume α-phase [0026] on a metal substrate to provide a thermodynamically stable material. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alpha aluminum (Al2O3) and alpha chromia (Cr2O3) in the layer of Burd to provide the superalloy gas turbine engine component a thermodynamically stable material coating beneath the applied thermal barrier coating.
Regarding claim 9, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above and Burd further teaches the article (superalloy gas turbine engine component) may be a gas turbine engine combustor panel (e.g., heat shield or liner), turbine blade or vane, turbine exhaust case fairing or heat shield, nozzle flaps or seals, and the like [0005]. Burd also teaches a panel such as an outboard panel with holes (internal passages) that would also be coated with the coating [0018].
Alternatively, Burd teaches a panel such as an outboard panel with holes (internal passages) [0018] and although Burd does not expressly recite the holes coated with the coating system, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to the entire surface including the holes in order to fully coat the substrate.
Regarding claim 10, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above and Burd further teaches a bond coat (64) , the alumina-chromia layer (102) and the substrate (62) Fig. 4 and [0026].
Regarding claim 11, Burd in view of Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches a light TBC (104) (thermal barrier coating) exemplified by yttria stabilized zirconia (a ceramic) on the alumina-chromia layer (102) [0024] and [0026].
Regarding claim 21, Burd in view of Engelhart teaches all of the limitations of claim 10 as set forth above and further teaches a MCrAlY [0020] bond coat (64) (where M identifies one or more of Fe, Ni, and Co), intermetallic aluminide, or other suitable material [0002].
Alternatively, although, Burd does not expressly teach M is cobalt, nickel or a mixture thereof, Burd explicitly identified one or more of cobalt and nickel in a very small list (4) of possibilities for M.  
Therefore it would have been obvious to a person having ordinary skill in the art to choose, from the limited number of possibilities explicitly named for M, cobalt and /or nickel with a reasonable expectation of success for the bond coat.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 22, Burd in view of Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches an alternative bond coat of a diffusion aluminide coating [0020].
Regarding claims 24, Burd and Engelhart as evidenced by Sivakumar teach all of the limitations of claim 1 as set forth above.  
Burd and Engelhart do not expressly teach wherein the lamellar structure includes alternating nanolayers of the discrete domain of aluminum oxide and discrete domain of chromium oxide.
However, the coating having any grains of alumina in contact with grains above or below of chromia on another layer or within the layer inherently have at least one set of alternating nanolayers of the discrete domains on a granular level and additionally, since the grains are less than 100nm thick the nanolayers are also inherently less than 100nm thick.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Burns et al (US 2007/0172676 A1) further in view of Mayrhofer et al. (WO 2014/111264 A1).
Regarding claim 12, Burd in view of Burns teaches all of the limitations of claim 1 as set forth above.
Burd in view of Burns does not expressly teach wherein the at least one layer of aluminum-chromium oxide contains a dopant metal, and the dopant metal is present in an amount, relative to the total weight of all metals in the one or more layers of aluminum-chromium, of 0.1 wt.% to 5 wt.%. 
However, Burd teaches the alumina-chromia coatings may have up to 30 wt.% of other components.  Additionally, Mayrhofer teaches the addition of 1-5 atomic % Fe (p 4 line 23) to provide a greater amount of corundum structure in the coating resulting in more stability of the coating (p 1 line 19).  The addition amount overlaps the instant claimed dopant amount.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a dopant of Fe in the amount taught by Mayrhofer overlapping the instant claimed amount to the coating of Burd in view of Burns in order to provide a more stable aluminum chromium oxide coating.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Engelhart et al. (US 2013/0209834 A1) as evidenced by Sivakumar et al (US 20130095340 A1) and further in view of Mayrhofer et al. (WO 2014/111264 A1).

Regarding claim 12, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above.
Burd in view of Engelhart does not expressly teach wherein the at least one layer of aluminum-chromium oxide contains a dopant metal, and the dopant metal is present in an amount, relative to the total weight of all metals in the one or more layers of aluminum-chromium, of 0.1 wt.% to 5 wt.%. 
However, Burd teaches the alumina-chromia coatings may have up to 30 wt.% of other components.  Additionally, Mayrhofer teaches the addition of 1-5 atomic % Fe (p 4 line 23) to provide a greater amount of corundum structure in the coating resulting in more stability of the coating (p 1 line 19).  The addition amount overlaps the instant claimed dopant amount.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a dopant of Fe in the amount taught by Mayrhofer overlapping the instant claimed amount to the coating of Burd in view of Engelhart in order to provide a more stable aluminum chromium oxide coating.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Engelhart et al. (US 2013/0209834 A1) in view of Sivakumar et al. (US 2013/0095340 A1). 
Regarding claim 23, Burd in view of Engelhart teaches all of the limitations of claim 7 as set forth above.
Burd in view of Engelhart does not teach wherein the at least one layer of aluminum-chromium oxide has a graded composition.
However, Engelhart teaches the (lamellae) layers within the mixed oxide layer may comprise different compositions and Sivakumar teaches thermal barrier coatings (abstract) for gas turbine components [0003] comprising oxides including nanostructured nanometer sized grains or splats of Al2O3 and Cr2O3 [0007] and [0011]  comprising a graded structure that can reduce thermal expansion mismatch within the layers as opposed to a conventionally duplex layered structure [0026] 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of Burd in view of Engelhart with a (lamellar) layered structure with the layers having different compositions a graded composition to provide a reduced thermal expansion mismatch within the layers of the thermal barrier and bond coating system.

Claim 1, 2, 3, 9-11, and 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Sivakumar et al. (US 2013/0095340 A1) as evidenced by Tjong et al “Nanocrystalline materials and coatings” and further in view of Engelhart et al (US 2013/0209834 A1).
Regarding claims 1 and 2, Burd discloses a superalloy gas turbine engine component (metal substrate) [0001] with a dark TBC (102) (coating system) applied over the substrate (62) (Fig. 4 and [0026]).  Burd teaches an exemplary dark TBC coating is an alumina (Al2O3)-chromia (Cr2O3) coating [0021]. Although Burd does not explicitly teach discrete domains of aluminum oxide and discrete domains of chromium oxide, the identification of alumina and chromia necessarily requires at least one discrete domain of some size of each of alumina and of chromia.
Burd does not teach the layer of aluminum oxide and chromium oxide as grains having an average grain size of less than 100nm and does not teach the grains have a lamellar structure (the grains forming layers (lamellae) within the layer). 
However, Sivakumar teaches thermal barrier coatings (abstract) for gas turbine components [0003] comprising oxides including nanostructured nanometer sized grains (discrete domains) or splats of Al2O3 and Cr2O3 [0007] and [0011] which would be less than 100nm in grain size as evidenced by Tjong that teaches that nanocrystalline sized materials have a microstructural length or grain size of up to 100nm (abstract).  Sivakumar teaches nanostructured materials yield improved performance in terms of hardness, toughness, and wear-resistance, over conventional micron sized materials [0005].  Additionally, Engelhart teaches crystals (grains) of an aluminum – chromium oxide coating material. Engelhart teaches the crystalline aluminum chromium oxide coating can be a layered structure.  Engelhart further teaches that layer structures may themselves involve a layer (lamellar) structure which can involve different chemical compositions [0022].  Engelhart teaches this nanosized layer (lamellar) structure provides a high hardness, high wear resistance, high temperature resistance and high temperature cycle resistance characteristic coating [0027].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use nanosized grains (discrete domains) having a size of up to about 100nm as taught by Sivakumar of aluminum-chromium oxide in a nanosized lamellar structure as taught by Engelhart in the alumina-chromia layer of Burd and to provide lamellae comprising the different compositions  presented by Burd (grains of Cr2O3 and grains of Al2O3) resulting in the at least one layer including both chromia and alumina discrete domains of nanosized grains, the grains having a lamellar structure in order to provide improved performance in terms of hardness, toughness, and wear-resistance as well as, high temperature resistance and high temperature cycle resistance within the layers of the thermal barrier and bond coating system.  As such there would necessarily inherently be within the mixed oxide coating layer a grain of alumina next to a grain of chromia inherently on the granular level located in some way laterally from one another forming a lamellar structure extending in a direction parallel to the surface of the substrate and a variation in composition on the granular scale would also necessarily be present from grain of alumina to grain of chromia.
Regarding claim 3, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 1 as set forth above.
Burd does not expressly teach the Al2O3 and Cr2O3 are α-Al2O3 and α-Cr2O3. However, Engelhart teaches an aluminum – chromium oxide coating with at least 90% by volume α-phase [0026] to a metal substrate to provide a thermodynamically stable material. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alpha aluminum (Al2O3) and alpha chromia (Cr2O3) in the layer of Burd to provide the superalloy gas turbine engine component a thermodynamically stable material coating beneath the applied thermal barrier coating.
Regarding claim 9, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 1 as set forth above and Burd further teaches the article (superalloy gas turbine engine component) may be a gas turbine engine combustor panel (e.g., heat shield or liner), turbine blade or vane, turbine exhaust case fairing or heat shield, nozzle flaps or seals, and the like.   [0005]. Burd also teaches a panel such as an outboard panel with holes (internal passages) that would also be coated with the coating [0018].
Alternatively, Burd teaches a panel such as an outboard panel [0018] with holes (internal passages) and although Burd does not expressly recite the holes coated with the coating system, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to the entire surface including the holes in order to fully coat the substrate.
Regarding claim 10, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 1 as set forth above and Burd further teaches a bond coat (64) , the alumina-chromia layer (102) and the substrate (62) Fig. 4 and [0026].
Regarding claim 11, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches a light TBC (104) (thermal barrier coating) exemplified by yttria stabilized zirconia (a ceramic) on the alumina-chromia layer (102) [0024] and [0026].
Regarding claim 21, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches a MCrAlY [0020] bond coat (64) (where M identifies one or more of Fe, Ni, and Co), intermetallic aluminide, or other suitable material [0002].
Alternatively, although, Burd does not expressly teach M is cobalt, nickel or a mixture thereof, Burd explicitly identified one or more of cobalt and nickel in a very small list (4) of possibilities for M.  
Therefore it would have been obvious to a person having ordinary skill in the art to choose, from the limited number of possibilities explicitly named for M, cobalt and /or nickel with a reasonable expectation of success for the bond coat.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 22, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches an alternative bond coat of a diffusion aluminide coating [0020].
Regarding claim 23, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 1 as set forth above.
Engelhart further teaches the (lamellae) layers within the mixed crystal oxide layer may comprise different compositions and Sivakumar teaches the nanostructured nanometer sized grains or splats of Al2O3 and Cr2O3 [0007] and [0011] may comprise a graded structure which can reduce thermal expansion mismatch within the layers as opposed to a conventionally duplex layered structure [0026]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of Burd in view of Sivakumar and Engelhart with a (lamellar) layered structure with the layers having a graded composition to provide a reduced thermal expansion mismatch within the layers of the thermal barrier and bond coating system.
Regarding claim 24, Burd in view of Sivakumar and Engelhart teach all of the limitations of claim 1 as set forth above.  
Burd in view of Sivakumar and Engelhart do not teach wherein the lamellar structure includes alternating nanolayers of the discrete domains of aluminum oxide and discrete domains of chromium oxide.
Burd in view of Sivakumar and Engelhart do not expressly teach wherein the lamellar structure includes alternating nanolayers of the discrete domain of aluminum oxide and discrete domain of chromium oxide.
However, the coating having any grains of alumina in contact with grains above or below of chromia on another layer or within the layer inherently have at least one set of alternating nanolayers of the discrete domains on a granular level and additionally, since the grains are less than 100nm thick the nanolayers are also inherently less than 100nm thick.


Response to Arguments
Applicant's amendments and associated arguments filed 5/25/2022 have been fully considered.  The 35 USC 112 (b) and 112(d) rejections have been withdrawn in view of the amendments.
Applicant argues that Burns, and Engelhart do not provide a lamellar structure extending in a direction parallel to a surface of the metal substrate and that the Examiner fails to make the showings required to support an inherency rejection. 
In response to Applicant’s argument, because applicant has placed the limitations of discrete domain on a granular level, any alumina grain next to a chromia grain constitutes a lamellar structure of the discrete domains.  Therefore, the prior art of record meets the claimed limitations, as currently written, as set forth above.  Burns and Engelhart are merely required to show obviousness of using an average grain size of 100nm.  The alumina chromia coating /layer of Burd must necessarily contain grains of alumina and grains of chromia next to one another or on top of one another in the coating/layer.  Since the lamellar structure is at the granular level the claimed structure is indeed present without question.  Therefore, applicant’s arguments regarding the claims as written are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784